Citation Nr: 1439119	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for bilateral plantar fasciitis.  

In April 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the April 2013 hearing transcript is potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claim.  

The Veteran contends that she has bilateral plantar fasciitis that was incurred in service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Veteran denied having any foot trouble on the July 2000 enlistment examination, and the evidence of record does not show that the Veteran had an actual diagnosis of any foot disability noted upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

On VA examination in May 2010, the Veteran reported that she had feet issues prior to going into service.  She stated that while marching during basic training, her feet began to hurt more often.  She complained that bad pain had unearthed both her feet.  She indicated that she had to fall out of march and go to sick call the next day.  The Veteran maintained that while in sick call, she had been told that she had plantar fasciitis and that she had to take 3 days off.  She reported that she continued to return to sick call for her bilateral foot pain and was placed on profile for most of her military service.  She stated that the bilateral foot pain had been a sharp and shooting pain that came and went and was worse in the mornings.  She complained that she currently still had pain to the bottom of her bilateral feet and that fall and winter months made the foot pain worse.        

After review of the claims file and upon examination, the May 2010 VA examiner diagnosed the Veteran with plantar fasciitis.  Regarding whether the plantar fasciitis was congenital or developmental, the examiner answered "Yes."  She also stated "Yes" with respect to whether there was an indication that the plantar fasciitis was worsened by service.  Her explanation was "None.  Vet is not having any cont. issues.  She has not seen the doctor about this condition.  Vet. had plantar fasciitis before entering the service."  The examiner opined that the Veteran's current plantar fasciitis was not caused by or a result of a continuation of the bilateral plantar fasciitis that was shown in the service treatment records dated in 2000.  She also found that the Veteran's plantar fasciitis was not permanently aggravated by service because it had improved, according to the Veteran.  She noted that plantar fasciitis was chronic in nature, and the natural course was similar to the one that the Veteran had.  In rendering her rationale, the examiner explained that the Veteran's DD 214 stated that the plantar fasciitis was a prior condition before she came to service and that the Veteran had reported having foot pain before being in service.  She noted that on her entrance examination, the Veteran had written that she was in good health and that she knew she had plantar fasciitis in the bilateral feet.  The Veteran also signed a waiver stating that she had had this issue before service and that she knew if she obtained a discharge from service for her bilateral foot pain, she would not be eligible for any service connection for her plantar fasciitis.  The examiner cited several February 2001 service treatment records in which the Veteran was found to have plantar fasciitis that existed prior to service, and the Veteran indicated that she knew she had this condition prior to entering service.  The examiner also noted that the Veteran had worked for 7 years as a hair dresser where she had been standing on her feet all the time, and she had not seen any doctors in the last 9 years for her plantar fasciitis.  The examiner found that the Veteran's plantar fasciitis was not permanently aggravated by service because she had reported that it had improved.  She then stated that the Veteran's current condition of plantar fasciitis had improved and was aggravated by the Veteran being in service.  She explained that any other symptom of plantar fasciitis was a natural progression of disease, weight gain, and age.            

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an addendum opinion should be obtained. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Board notes that at her April 2013 hearing, the Veteran testified that she had received medical treatment for her bilateral foot disability from her primary care physician in 2005, records of which the representative indicated would be forwarded to the Board.  The record does not reflect that these records were forwarded to the Board.  The Veteran also testified that she received treatment from the same doctor three weeks prior to the hearing.  Efforts to obtain the identified records should be undertaken.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for bilateral plantar fasciitis.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should also specifically be requested to provide the pertinent information for the primary care physician who had treated her in 2005 and recently for her foot disability.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, return the examination report and claims file to the examiner who conducted the May 2010 VA examination (or another appropriate examiner if unavailable) for an addendum.  Based on the review of the record and in light of the May 2010 VA examiner's previous findings, the examiner should determine:

 (a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing bilateral plantar fasciitis?

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral plantar fasciitis WAS NOT aggravated beyond the natural progress of the disorder by her active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing bilateral plantar fasciitis, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral plantar fasciitis is etiologically related to any symptomatology noted during such service?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



